DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
Response to Amendment
The amendment and corresponding arguments filed on 8/1/2022 have been entered.  Claims 2 and 12 have been amended.  Claim 1 has been cancelled.  No claims have been added.  Claims 2-21 are currently pending in this application, with claims 2 and 12 being independent.  

Response to Arguments
Applicant’s arguments with respect to the currently pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5, 6, 9-12, 15, 16 and 19-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by McCombie (US PG Publication 2010/0298661).

Regarding claim 2, McCombie teaches 
a non-transitory computer readable storage medium including instructions that, when executed by a processor, cause the processor to perform operations to
([0100] The body-worn monitor is attached to the patient's arm in a manner consistent with that that shown in FIGS. 20A, B, and by using preprogrammed constants stored in memory associated with the CPU):
receive a set of measurement data including accelerometer data, magnetometer data, or audio data
([0012] Body-worn monitor features a series of sensors that measure waveforms
[0014] A system for processing at least one vital sign from a patient along with a motion parameter and, in response, generating an alarm.  The physiological waveform includes ECG waveform measured from any vector on the patient, a PPG waveform, an acoustic waveform measured with a microphone.  These waveforms can be measured from any location on the patient.  The system includes at least two motion-detecting sensors (e.g. analog or digital accelerometers));
receive category information for the set of measurement data, the category information identifying a first set of measurement data categorized as indicative of a fall, a second set of measurement data categorized as indicative of an activity of daily life (ADL) based on physical movement of users, and a third set of measurement data categorized as an event other than a fall or an ADL
([0011] An audio and/or visual alarm generated directly by a monitor worn on the patient's body that measures a patient's vital signs while simultaneously characterizing their activity state (e.g. resting, walking, convulsing, falling). The body-worn monitor processes this information to minimize corruption of the vital signs by motion-related artifacts. A software framework generates alarms/alerts based on threshold values that are either preset or determined in real time);
train a fall model and train an ADL model using the set of measurement data and the category information
([0090] and Fig. 8 shows a flow chart describing a high-level algorithm 85 for processing a patient's vital signs, along with their motion and activity level, to generate alarms/alerts for a hospitalized patient. It begins with continuously measuring the patient's vital signs with the body-worn monitor, optical sensor, and ECG electrodes, which are worn, respectively, on the patient's wrist, thumb, and chest (step 93).  A statistical model processes this information to determine patient's activity level, where a series of separate algorithmic modules 94, 95, 96, 97 each correspond to a different activity state (resting, walking, convulsing, and falling), to accurately identify a specific activity state); and 
wherein the fall model and the ADL model are used to classify unclassified measurement data as indicative of a fall or an ADL
([0090] and Fig. 8 shows a flow chart describing a high-level algorithm 85 for processing a patient's vital signs, along with their motion and activity level, to generate alarms/alerts for a hospitalized patient. It begins with continuously measuring the patient's vital signs with the body-worn monitor, optical sensor, and ECG electrodes, which are worn, respectively, on the patient's wrist, thumb, and chest (step 93).  A statistical model processes this information to determine patient's activity level, posture, and degree of motion (step 92). Once this information is determined, the algorithm processes it to generate a high percentage of `true positive` alarms/alerts for one or more hospitalized patients. This is done with a series of separate algorithmic modules 94, 95, 96, 97 that each correspond to a different activity state (resting, walking, convulsing, and falling), to accurately identify a specific activity state).

Regarding claim 5, McCombie teaches the computer readable storage medium of claim 2,
wherein the set of measurement data includes prior events classified as fall and ADL events
([0095] The map view 107 typically refreshes every 10-20 seconds, showing an updated activity state for each patient
(activity state updated and classified from previously classified activity state)). 

Regarding claim 6, McCombie teaches the computer readable storage medium of claim 2,
wherein the instructions further cause the processor to 
receive additional measurement data including in-use data and update the fall model and the ADL model using the additional measurement data
([0095] The map view 107 typically refreshes every 10-20 seconds, showing an updated activity state for each patient).

Regarding claim 9, McCombie teaches the computer readable storage medium of claim 2,
McCombie further teaches
wherein the instructions further cause the processor to 
determine a threshold for classifying an event as a fall, and wherein the unclassified measurement data is classified based on a score for the unclassified measurement data and the threshold
([0011] Body-worn monitor that measures a patient's vital signs while simultaneously characterizing their activity state (falling). A software framework generates alarms/alerts based on threshold values that are either preset or determined in real time). 

Regarding claim 10, McCombie teaches the computer readable storage medium of claim 2,
wherein the set of measurement data includes accelerometer data, magnetometer data, and audio data
([0012] Body-worn monitor features a series of sensors that measure waveforms
[0014] A system for processing at least one vital sign from a patient along with a motion parameter and, in response, generating an alarm.  The physiological waveform includes ECG waveform measured from any vector on the patient, a PPG waveform, an acoustic waveform measured with a microphone.  These waveforms can be measured from any location on the patient.  The system includes at least two motion-detecting sensors (e.g. analog or digital accelerometers)).

Regarding claim 11, McCombie teaches the computer readable storage medium of claim 2,
McCombie further teaches
wherein to classify the unclassified measurement data as indicative of a fall or an ADL, the fall model and the ADL model are to determine a re-confirmation or change of classification from an initial classification received from a wearable device that generated the unclassified measurement data
([0090] and Fig. 8 shows a flow chart describing a high-level algorithm 85 for processing a patient's vital signs, along with their motion and activity level, to generate alarms/alerts for a hospitalized patient. It begins with continuously measuring the patient's vital signs with the body-worn monitor, optical sensor, and ECG electrodes, which are worn, respectively, on the patient's wrist, thumb, and chest (step 93).  A statistical model processes this information to determine patient's activity level, where a series of separate algorithmic modules 94, 95, 96, 97 each correspond to a different activity state (resting, walking, convulsing, and falling), to accurately identify a specific activity state 
[0095] The map view 107 typically refreshes every 10-20 seconds, showing an updated activity state for each patient).

Regarding claim 12, McCombie teaches a method comprising:
receiving, at a processor, a set of measurement data including accelerometer data, magnetometer data, or audio data
([0012] Body-worn monitor features a series of sensors that measure waveforms
[0014] A system for processing at least one vital sign from a patient along with a motion parameter and, in response, generating an alarm.  The physiological waveform includes ECG waveform measured from any vector on the patient, a PPG waveform, an acoustic waveform measured with a microphone.  These waveforms can be measured from any location on the patient.  The system includes at least two motion-detecting sensors (e.g. analog or digital accelerometers)); 
receiving category information for the set of measurement data, the category information identifying a first set of measurement data categorized as indicative of a fall, a second set of measurement data categorized as indicative of an activity of daily life (ADL) based on physical movement of users, and a third set of measurement data categorized as an event other than a fall or an ADL
([0011] An audio and/or visual alarm generated directly by a monitor worn on the patient's body that measures a patient's vital signs while simultaneously characterizing their activity state (e.g. resting, walking, convulsing, falling). The body-worn monitor processes this information to minimize corruption of the vital signs by motion-related artifacts. A software framework generates alarms/alerts based on threshold values that are either preset or determined in real time); and 
training, using the processor, a fall model and train an ADL model using the set of measurement data and the category information
([0090] and Fig. 8 shows a flow chart describing a high-level algorithm 85 for processing a patient's vital signs, along with their motion and activity level, to generate alarms/alerts for a hospitalized patient. It begins with continuously measuring the patient's vital signs with the body-worn monitor, optical sensor, and ECG electrodes, which are worn, respectively, on the patient's wrist, thumb, and chest (step 93).  A statistical model processes this information to determine patient's activity level, where a series of separate algorithmic modules 94, 95, 96, 97 each correspond to a different activity state (resting, walking, convulsing, and falling), to accurately identify a specific activity state); and 
wherein the fall model and the ADL model are used to classify unclassified measurement data as indicative of a fall or an ADL
([0090] and Fig. 8 shows a flow chart describing a high-level algorithm 85 for processing a patient's vital signs, along with their motion and activity level, to generate alarms/alerts for a hospitalized patient. It begins with continuously measuring the patient's vital signs with the body-worn monitor, optical sensor, and ECG electrodes, which are worn, respectively, on the patient's wrist, thumb, and chest (step 93).  A statistical model processes this information to determine patient's activity level, posture, and degree of motion (step 92). Once this information is determined, the algorithm processes it to generate a high percentage of `true positive` alarms/alerts for one or more hospitalized patients. This is done with a series of separate algorithmic modules 94, 95, 96, 97 that each correspond to a different activity state (resting, walking, convulsing, and falling), to accurately identify a specific activity state).

Regarding claim 15, McCombie teaches the method of claim 12,
wherein the set of measurement data includes prior events classified as fall and ADL events
([0095] The map view 107 typically refreshes every 10-20 seconds, showing an updated activity state for each patient
(activity state updated and classified from previously classified activity state)). 

Regarding claim 16, McCombie teaches the method of claim 12,
further comprising receiving additional measurement data including in-use data and updating the fall model and the ADL model using the additional measurement data
([0095] The map view 107 typically refreshes every 10-20 seconds, showing an updated activity state for each patient).

Regarding claim 19, McCombie teaches the method of claim 12,
further comprising determining a threshold for classifying an event as a fall, and wherein the unclassified measurement data is classified based on a score for the unclassified measurement data and the threshold
([0011] Body-worn monitor that measures a patient's vital signs while simultaneously characterizing their activity state (falling). A software framework generates alarms/alerts based on threshold values that are either preset or determined in real time). 

Regarding claim 20, McCombie teaches the method of claim 12,
wherein the set of measurement data includes accelerometer data, magnetometer data, and audio data
([0012] Body-worn monitor features a series of sensors that measure waveforms
[0014] A system for processing at least one vital sign from a patient along with a motion parameter and, in response, generating an alarm.  The physiological waveform includes ECG waveform measured from any vector on the patient, a PPG waveform, an acoustic waveform measured with a microphone.  These waveforms can be measured from any location on the patient.  The system includes at least two motion-detecting sensors (e.g. analog or digital accelerometers)).

Regarding claim 21, McCombie teaches the method of claim 12.
McCombie further teaches
wherein to classify the unclassified measurement data as indicative of a fall or an ADL, the fall model and the ADL model are to determine a re-confirmation or change of classification from an initial classification received from a wearable device that generated the unclassified measurement data 
([0090] and Fig. 8 shows a flow chart describing a high-level algorithm 85 for processing a patient's vital signs, along with their motion and activity level, to generate alarms/alerts for a hospitalized patient. It begins with continuously measuring the patient's vital signs with the body-worn monitor, optical sensor, and ECG electrodes, which are worn, respectively, on the patient's wrist, thumb, and chest (step 93).  A statistical model processes this information to determine patient's activity level, where a series of separate algorithmic modules 94, 95, 96, 97 each correspond to a different activity state (resting, walking, convulsing, and falling), to accurately identify a specific activity state 
[0095] The map view 107 typically refreshes every 10-20 seconds, showing an updated activity state for each patient). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCombie, in view of DeVaul, et al (US PG Publication 2011/0115624), hereafter DeVaul.

Regarding claim 3, McCombie teaches the computer readable storage medium of claim 2.
McCombie does not teach
wherein the fall model and the ADL model are Gaussian mixture model (GMM) models.
In the same field of endeavor, DeVaul teaches the limitations not taught by McCombie, including
wherein the fall model and the ADL model are Gaussian mixture model (GMM) models
([0028] The at least one stored model holds data characteristic of a fall. Accordingly, the remote monitoring system can determine whether the wearer of the wearable device has fallen through movements characteristic of a fall. The wearable device therefore is not confused by other types of movements such as merely reclining
[0127] For each class (Gaussian mixture model) i of n, do: [0128] 31 spectral features.fwdarw.{Gaussian mixture model i}.fwdarw.S.sub.i (class score for model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCombie, which includes characterizing events as falls or other types of events, to include DeVaul’s teaching of characterizing events as falls or other types of events, by using GMM models, for the benefit of monitoring an individual comfortably, accurately and with the ability to generate notification of fall detection with a level of confidence through real-time analysis (see [0014]).

Regarding claim 13, McCombie teaches the method of claim 12.
McCombie does not teach
wherein the fall model and the ADL model are Gaussian mixture model (GMM) models.
In the same field of endeavor, DeVaul teaches the limitations not taught by McCombie, including
wherein the fall model and the ADL model are Gaussian mixture model (GMM) models
([0028] The at least one stored model holds data characteristic of a fall. Accordingly, the remote monitoring system can determine whether the wearer of the wearable device has fallen through movements characteristic of a fall. The wearable device therefore is not confused by other types of movements such as merely reclining
[0127] For each class (Gaussian mixture model) i of n, do: [0128] 31 spectral features.fwdarw.{Gaussian mixture model i}.fwdarw.S.sub.i (class score for model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCombie, which includes characterizing events as falls or other types of events, to include DeVaul’s teaching of characterizing events as falls or other types of events, by using GMM models, for the benefit of monitoring an individual comfortably, accurately and with the ability to generate notification of fall detection with a level of confidence through real-time analysis (see [0014]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCombie, in view of DeVaul, and further in view of Tran, et al (US PG Publication 2011/0115624), hereafter Tran.

Regarding claim 4, McCombie, in view of DeVaul, teaches the computer readable storage medium of claim 3.
McCombie, in view of DeVaul, does not teach
wherein the GMM models are trained using an expectation maximization algorithm.
In the same field of endeavor, Tran teaches the limitations not taught by McCombie, in view of DeVaul, including
wherein the GMM models are trained using an expectation maximization algorithm
([0010] - The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected
[0335] The Markov model is formed for a reference pattern from a plurality of sequences of training patterns and the output symbol probabilities are multivariate Gaussian function probability densities.  During recognition, the unknown pattern can then be identified as the reference pattern with the highest probability in the likelihood calculator
(highest probability = maximum expectation – see [0387]) 
[0387] - The knowledge of an expert or well-classified examples are expressed as or transferred to a set of "fuzzy production rules" in the form of IF-THEN, leading to algorithms describing what action or selection should be taken based on the currently observed information.  The subject of HOS (higher-order statistics) is based on the theory of expectation (probability theory)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCombie, in view of DeVaul, which includes characterizing events as falls or other types of events, to include Tran’s teaching of characterizing events as falls or other types of events, by using GMM expectation models, for the benefit of continuous monitoring of patients in an accurate, convenient, unobtrusive, private and socially acceptable manner (see [0013]).

Regarding claim 14, McCombie, in view of DeVaul, teaches the method of claim 13.
McCombie, in view of DeVaul, does not teach
wherein the GMM models are trained using an expectation maximization algorithm.
In the same field of endeavor, Tran teaches the limitations not taught by McCombie, in view of DeVaul, including
wherein the GMM models are trained using an expectation maximization algorithm
([0010] - The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected
[0335] The Markov model is formed for a reference pattern from a plurality of sequences of training patterns and the output symbol probabilities are multivariate Gaussian function probability densities.  During recognition, the unknown pattern can then be identified as the reference pattern with the highest probability in the likelihood calculator
(highest probability = maximum expectation – see [0387]) 
[0387] - The knowledge of an expert or well-classified examples are expressed as or transferred to a set of "fuzzy production rules" in the form of IF-THEN, leading to algorithms describing what action or selection should be taken based on the currently observed information.  The subject of HOS (higher-order statistics) is based on the theory of expectation (probability theory)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCombie, in view of DeVaul, which includes characterizing events as falls or other types of events, to include Tran’s teaching of characterizing events as falls or other types of events, by using GMM expectation models, for the benefit of continuous monitoring of patients in an accurate, convenient, unobtrusive, private and socially acceptable manner (see [0013]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCombie, in view of Tran.

Regarding claim 7, McCombie teaches the computer readable storage medium of claim 2,
McCombie does not teach
wherein the instructions further cause the processor to implement Gaussian mixture model (GMM) classifiers on a subset of a selected feature space of events from the set of measurement data.
In the same field of endeavor, Tran teaches the limitations not taught by McCombie, including
wherein the instructions further cause the processor to implement Gaussian mixture model (GMM) classifiers on a subset of a selected feature space of events from the set of measurement data
([0010] - The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected
[0335] The Markov model is formed for a reference pattern from a plurality of sequences of training patterns and the output symbol probabilities are multivariate Gaussian function probability densities.  The Markov model reference templates are next utilized to classify a sequence of observations into one of the reference patterns based on the probability of generating the observations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCombie, which includes characterizing events as falls or other types of events, to include Tran’s teaching of characterizing events as falls or other types of events, by using GMM expectation models, for the benefit of continuous monitoring of patients in an accurate, convenient, unobtrusive, private and socially acceptable manner (see [0013]).

Regarding claim 17, McCombie teaches the method of claim 12. 
McCombie does not teach
further comprising implementing Gaussian mixture model (GMM) classifiers on a subset of a selected feature space of events from the set of measurement data.
In the same field of endeavor, Tran teaches the limitations not taught by McCombie, including
further comprising implementing Gaussian mixture model (GMM) classifiers on a subset of a selected feature space of events from the set of measurement data
([0010] - The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected
[0335] The Markov model is formed for a reference pattern from a plurality of sequences of training patterns and the output symbol probabilities are multivariate Gaussian function probability densities.  The Markov model reference templates are next utilized to classify a sequence of observations into one of the reference patterns based on the probability of generating the observations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCombie, which includes characterizing events as falls or other types of events, to include Tran’s teaching of characterizing events as falls or other types of events, by using GMM expectation models, for the benefit of continuous monitoring of patients in an accurate, convenient, unobtrusive, private and socially acceptable manner (see [0013]).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otto, et al (US PG Publication 2009/0048540), hereafter Otto, teaches a wearable health monitoring device includes at least one sensor for obtaining a signal indicative of movement of a user and logic configured to determine, based upon the signal, whether the user has fallen

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached Mondays through Fridays between 7:30 am and 2 pm and between 3:30 pm and 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641